     Case 3:20-cv-00148-E Document 6 Filed 03/18/20              Page 1 of 1 PageID 33



                           IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

MICHAEL SESSA,                                §
                                              §
                                              §
              Plaintiff,                      §
                                              §
v.                                            §         Civil Action No. 3:20-CV-0148-E
                                              §
WELLS FARGO BANK N/A,                         §
                                              §
              Defendant.                      §

                                    DISMISSAL ORDER

       Before the Court is Plaintiff Michael Sessa’s Motion for Dismissal with Prejudice (Doc.

5). The Court, having been advised that the parties have settled all matters in controversy

between them, GRANTS the Motion. It is ORDERED that this case is dismissed with

prejudice to refiling and that each party bears their own costs.

       SO ORDERED.

       Signed March 18, 2020.

                                           ______________________________________
                                           ADA BROWN
                                           UNITED STATES DISTRICT JUDGE
